DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the amendments filed on 06/16/2022, in which, claims 1, 3-10, 12, and 15 are amended; claim 14 is cancelled; and claim 16 is newly added. Claims 1, 3-12, 15, and 16 remain pending in the present application with claims 1 and 10 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 25, 2022 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Response to Arguments
Regarding the 35 U.S.C. §112(f) invocation of 
a movable unit, which is movable … in claims 1, 8, and 10;
a position determination means to determine… in claim 1; 
means in claim 7; 
a control unit configured to compare… in claim 1; and
program code means in claims 14 and 15. 
Applicants have amended or cancelled the claims to clarify the subject matter, rendering the invocation moot. Therefore, the outstanding 35 U.S.C. §112(f) invocation of claims 1, 3, 5, 7-10, 14 and 15 is withdrawn.
Regarding the 35 U.S.C. §101 rejection of claim 14, Applicants have cancelled the claim, rendering the rejection moot. Therefore, the outstanding 35 U.S.C. §101 rejection of claim 14 is withdrawn.
Regarding the 35 U.S.C. §101 rejection of claim 15, Applicants have amended the claims to add the limitation "non-transitory" to the claim, rendering the rejection moot. Therefore, the outstanding 35 U.S.C. §101 rejection of claim 15 is withdrawn.
Applicant's arguments filed on 06/16/2022 with respect to amended claims 1 and 10 have been considered but are moot in view of the new ground(s) of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “assembly” (or “device”, “step for”, “means”, “unit”, “element”, “mechanism”, “module”, “engine”, “component”, “member”, “apparatus”, “machine”, “system”, “portion”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “assembly” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
a movable assembly, which is movable … in claims 1, 3, 5, 8, and 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 3-9, 11-12, and 15-16 depend on claims 1 and 10 thus 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is also invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma et al. (US 20130222573 A1, hereinafter referred to as “Onuma”) in view of Morgan et al. (US 20110307124 A1, hereinafter referred to as “Morgan”).
Regarding claim 1, Onuma discloses a system for selectively displaying image data in a working machine (see Onuma, FIG. 1 and paragraph [0038]: “image generating unit 600. display device 1300” and [0047]: “The monitoring image generator 620 also conducts the process of combining and displaying necessary images upon the generated monitoring image as appropriate”), comprising:
a position sensor, the position sensor adapted to determine a position of a movable assembly (see Onuma, paragraph [0066]: “the hazard zone calculating unit 700 acquires the operation signal that is output from the operation device 30 (S704), and calculates the motion of the hydraulic excavator (moving directions of the boom 1 a, the arm 1 b, and the bucket 1 c, swinging direction of the upper structure 1 d, moving direction of the lower structure 1 e, and the like), based upon the acquired operation signal (step S705)”), 
a controller configured to issue a signal to said working machine to display image data of said risk zone captured by an image capturing arrangement of the working machine on a display of the working machine, when said position of said movable assembly is within said risk zone (see Onuma, paragraph [0099]: “When the warning symbol 631 is to be made at the estimated contact section in this way, a comparison is conducted between the obstacle height that was set in step S2054, S2055, S2073 of the process conducted by the risk level setting unit 2000, and the height of bucket distal end that has been calculated using the output signals θ1 to 84 of the angle detectors 8 a to 8 d. For example, (1) if the bucket 1 c is likely to come into contact with an upper half of the obstacle height, the warning symbol 631 is made atop the obstacle (if a person, then the head), or (2) if the bucket 1 c is likely to come into contact with a lower half of the obstacle height, the warning symbol 631 is made at a lower part of the obstacle”),
wherein said control unit controller further is configured to issue a signal to said working machine not to display image data captured by said image capturing arrangement on said display, when said position of said movable assembly is outside said risk zone (see Onuma, paragraph [0068]: “a warning can be displayed only when truly necessary, since as described later herein, the risk level setting unit 2000 is changing the contact risk level, depending upon whether the obstacle is present in the hazard zone or outside it”). 
Regarding claim 1, Onuma discloses all the claimed limitations with the exception of a controller configured to compare said position of said movable assembly to a risk zone associated with a current environment of said working machine.
Morgan from the same or similar fields of endeavor discloses a controller configured to compare said position of said movable assembly to a risk zone associated with a current environment of said working machine (see Morgan, paragraph [0046]: “vehicle 109 position is determined by signals from GPS module 114 sent to the operations center 101 via wireless network 105, and processor 102 establishes a radius according to some predetermined configuration parameter. In one embodiment, once geo-fence 501 has been established, the system of the present invention periodically or continuously monitors 304 vehicle 109 position with respect to geo-fence 501. In one embodiment, position monitoring is performed by periodic signals from GPS module 114 to operations center 101 via wireless network 105, so that processor 102 can compare current vehicle 109 position with geo-fence 501 to detect geo-fence violations”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Morgan with the teachings as in Onuma. The motivation for doing so would ensure the system to have the ability to use geo-fence defined in Morgan to establish geo-fence according to determined vehicle position and to compare current vehicle position with geo-fence to detect geo-fence violations thus comparing the position of the movable assembly to a risk zone associated with a current environment of the working vehicle in order to determine weather the moving assembly of the working machine is located inside or outside of the risk zone so that a controller can selectively issuing signals to display image data of the risk zone.
Regarding claim 3, the combination teachings of Onuma and Morgan as discussed above also disclose the system according to claim 1, wherein said position sensor comprises by an angular sensor adapted to determine an angular position of saidIn re: Calle Skilsater et al. PCT Application No.: PCT/EP2018/061023Filed: April 30, 2018movable assembly (see Onuma, paragraph [0036]: “The boom 1 a, the arm 1 b, the bucket 1 c, and the upper structure 1 d are each equipped with an angle detector 8 a, 8 b, 8 c, or 8 d that detects a pivoting angle (θ1, θ2, θ3, or θ4) of the movable element”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Onuma and Morgan as discussed above also disclose the system according to claim 1, said controller of said system being further configured to compare said position of said movable assembly to a pre-warning zone surrounding at least a part of said risk zone, and to issue a signal to said working machine to display image data of said risk zone captured by said image capturing arrangement on said display, when said position of said movable assembly is within said pre-warning zone (see Onuma, FIG. 15 and paragraph [0086]: “In the example of FIG. 15, contact risk level setting in accordance with steps S2051, S2071 does not take place for the object 18 and person 15 c present outside the hazard zone 913. The distal end of the bucket 1 c is 150 cm high, so for the object 16 present in the hazard zone 913, contact risk level 4 is set in accordance with steps S2065, S2066 since the object 16 is closest to the region of a concentric circle 2094 that is equidistant from the swinging center 2151 of the upper structure 1 d, in the direction that the front working implement 1A is going to move”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Onuma and Morgan as discussed above also disclose the system according to claim 1, wherein said risk zone is defined as at least one of a two-dimensional and a three-dimensional space (see Onuma, FIG. 1 and paragraph [0065]: “the hazard zone calculating unit 700 calculates coordinates and height of a distal end of the bucket 1 c from the output signals θ1, θ2, θ3, θ4 (step S702), and then calculates the attitude of the hydraulic excavator by calculating a size (length) of the front working implement 1A and a direction in which the upper structure 1 d swings from the lower structure 1 e (step S703)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Onuma and Morgan as discussed above also disclose a working machine comprising a ground portion, a movable assembly, which is movable in relation to said ground portion, a display, an image capturing arrangement and the system for selectively displaying image data according to claim 1 (see Onuma, FIG. 1 and paragraph [0035]: “a vehicle body 1B including an upper structure 1 d and a lower structure 1 e, and a display device 1300 installed inside a cabin 1 f” and paragraph [0037]: “On the upper structure 1 d, a rearview camera 13 a, a right-sideview camera 13 b, and a left-sideview camera 13 c are placed as imaging means to acquire images of a peripheral region of the hydraulic excavator. The rearview camera 13 a, for imaging a rear region of the upper structure 1 d, is installed at the rear thereof. The right-sideview camera 13 b, for imaging a right-side region of the upper structure 1 d, is installed on the right side thereof. The left-sideview camera 13 c, for imaging a left-side region of the upper structure 1 d, is installed on the left side thereof”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 9, the combination teachings of Onuma and Morgan as discussed above also disclose the working machine according to claim 8, wherein said movable assembly is movable in at least two dimensions in relation to said ground portion of the working machine (see Onuma, paragraph [0061]: “This method allows camera 3D coordinates to be calculated by conducting a moving process and a rotational transformation upon ground 3D coordinates, and 2D coordinates of the camera image to be further calculated by conducting a projection transformation upon the calculated camera 3D coordinates”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 10 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Onuma and Morgan as discussed above also disclose said working machine comprising a movable assembly, the movable assembly being movable in relation to a ground portion said working machine (see Onuma, FIG. 1 and paragraph [0035]: “The hydraulic excavator shown in the figure has an articulated type of front working implement 1A including a boom 1 a, an arm 1 b, and a bucket 1 c, each constructed to pivot in a perpendicular direction”) and an image capturing arrangement (see Onuma, FIG. 2 and paragraph [0038]: “The peripheral monitoring device shown in FIG. 2 includes the cameras 13 a, 13 b, 13 c, an obstacle detection unit 400”).
Regarding claim 15, the combination teachings of Onuma and Morgan as discussed above also disclose a non-transitory computer readable medium carrying computer program code that performs method of claim 10, when said computer program code is run on a computer (see Onuma, paragraph [0038]: “The peripheral monitoring device also includes such a processing unit (not shown) as a CPU for executing processes that each of the units conducts, and such a storage device (not shown) as a memory into which the kinds and details of processes conducted by each unit, and results of the processes are stored”).
The motivation for combining the references has been discussed in claim 1 above.
Claims 4, 7, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma and Morgan as applied to claim 1, and further in view of Tucker (US 20030222815 A1, hereinafter referred to as “Tucker”).
Regarding claim 4, the combination teachings of Onuma and Morgan disclose all the claimed limitations with the exception of system according to claim 1, wherein said position sensor comprises, a receiver adapted to receive position data from at least one of a local positioning system and a global positioning system.
Tucker from the same or similar fields of endeavor discloses the system according to claim 1, wherein said position sensor comprises, a receiver adapted to receive position data from at least one of a local positioning system and a global positioning system (see Tucker, paragraph [0022]: “Global positioning apparatus 12 generates a set of coordinates based upon global positioning data received via satellite. Data received from global positioning apparatus 12 is transferred to processing unit 14. Processing unit 14 has a relational database which enables it to display on geographical map 18 of display 22 the positioning of mobile groundbreaking machine 16 relative to utility lines 20, as illustrated in FIG. 2”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tucker with the teachings as in Onuma and Morgan. The motivation for doing so would ensure the system to have the ability to use Tucker’s method for determining positioning relative to utility lines to receive data from global positioning apparatus which generates a set of coordinates based upon global positioning data; to transfer positioning data to processing unit; to display geographical map on the display of the working machine the positioning of the working machine relative to utility lines and to alert operator of working machine when the working machine venture within a predetermined distance of one of known utility lines thus receiving position data from a local positioning system and/or global positioning system wherein a risk zone is defined by means of an object having a pre-definable/pre-defined position, e.g. a physical construction in order to compare the position of the movable unit to a position of the predefined object position so that it is possible for the operator to get a view of the risk zone associated with the current environment of the working machine.
Regarding claim 7, the combination teachings of Onuma, Morgan, and Tucker as discussed above also disclose the system according to claim 1, wherein said risk zone is defined by an object having a pre-defined position (see Tucker, paragraph [0022]: “Should mobile groundbreaking machine 16 venture within a predetermined distance of utility line 20, operator alarm 38 illustrated in FIG. 2, will trigger to alert operator 24 of mobile groundbreaking machine 16”).
The motivation for combining the references has been discussed in claim 4 above.
Claim 11 is rejected for the same reasons as discussed in claim 7 above.
Regarding claim 12, the combination teachings of Onuma, Morgan, and Tucker as discussed above also disclose the method according to claim 11 wherein a pre-warning zone surrounds at least a part of said risk zone, wherein said method comprises: 
comparing said position of said movable assembly with said pre-warning zone, and issuing a signal to said working machine to display image data of said risk zone captured by said image capturing arrangement, when said position of said movable assembly is within said pre-warning zone (see Onuma, FIG. 15 and paragraph [0086]: “In the example of FIG. 15, contact risk level setting in accordance with steps S2051, S2071 does not take place for the object 18 and person 15 c present outside the hazard zone 913. The distal end of the bucket 1 c is 150 cm high, so for the object 16 present in the hazard zone 913, contact risk level 4 is set in accordance with steps S2065, S2066 since the object 16 is closest to the region of a concentric circle 2094 that is equidistant from the swinging center 2151 of the upper structure 1 d, in the direction that the front working implement 1A is going to move”).
The motivation for combining the references has been discussed in claim 4 above.
Regarding claim 16, the combination teachings of Onuma, Morgan, and Tucker as discussed above also disclose the system according to claim 7, wherein the object comprises at least one of a physical construction and a virtual geo-fence (see Morgan, paragraph [0014]: “The geo-fence can be defined based on a perimeter surrounding the current position of the vehicle. The onboard device communicates with a central server, for example over a cellular telephone network, to locate the vehicle using GPS to establish the geo-fence”).
The motivation for combining the references has been discussed in claim 4 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484